Exhibit 99.1 Contacts: Pat Sheaffer, Ron Wysaske or Kevin Lycklama, Riverview Bancorp, Inc. 360-693-6650 Riverview Bancorp Earnings Increase in Third Fiscal Quarter; Highlighted by Expanding Net Interest Margin and Continued Loan Growth Vancouver, WA – January 28, 2016 - Riverview Bancorp, Inc. (Nasdaq GSM: RVSB) (“Riverview” or the “Company”) today reported net income of $1.7 million, or $0.08 per diluted share, in the third fiscal quarter ended December 31, 2015. This compares to $1.7 million, or $0.07 per diluted share, in the preceding quarter and $1.1 million, or $0.05 per diluted share, in the third fiscal quarter a year ago. In the first nine months of fiscal 2016, net income increased to $5.0 million, or $0.22 per diluted share, compared to $3.0 million, or $0.13 per diluted share, in the first nine months of fiscal 2015. “We continue to successfully execute on our business plan and strategic initiatives,” said Pat Sheaffer, chairman and chief executive officer. “We were able to capitalize on the strength of the economy in the Portland-Vancouver marketplace with improved profitability, strong capital and continued loan growth.” Third Quarter Highlights (at or for the period ended December 31, 2015) Net income increased to $1.7 million, or $0.08 per diluted share. Net interest margin improved to 3.69% compared to 3.64% in the preceding quarter. Total loans increased $14.8 million during the quarter and $31.6 million year-over-year to $610.7 million. Total deposits decreased $9.4 million during the quarter but have increased $58.2 million from a year ago. Classified assets decreased to $7.1 million, or 6.7% of total capital. Non-performing assets declined to 0.49% of total assets. Total risk-based capital ratio was 16.08% and Tier 1 leverage ratio was 11.11%. Increased quarterly cash dividend to $0.0175 per share. Balance Sheet Review “Loan activity remained strong during the quarter,” said Ron Wysaske, president and chief operating officer. “Our loan pipeline increased during the quarter as our lenders have continued expanding relationships with businesses throughout the greater Portland and Vancouver market. At December 31, 2015, our loan pipeline grew to $72.7 million from $64.8 million at the end of September.” Loan originations totaled $75.4 million during the third quarter compared to $77.4 million in the preceding quarter. At December 31, 2015, there was an additional $34.6 million in undisbursed construction loans, the majority of which are expected to fund over the next several quarters. Deposits were $747.6 million at December 31, 2015 compared to $757.0 million at September 30, 2015 and $689.3 million a year ago. The decrease in deposit balances during the quarter was primarily a result of timing of customer transactions. Average deposit balances, which eliminates some of the daily volatility in balances, increased $15.6 million during the quarter and were $59.7 million higher than the third quarter a year ago. The Company continues to focus on growing its core customer deposits balances. Checking account balances represented 41.2% of total deposits at December 31, 2015. RVSB Reports Third Quarter Fiscal 2016 Profits January 28, 2016 Page 2 At December 31, 2015, shareholders’ equity was $106.0 million compared to $106.4 million at September 30, 2015. Tangible book value per share was $3.56 at December 31, 2015 compared to $3.57 at September 30, 2015. A quarterly cash dividend of $0.0175 per share was paid on January 19, 2016, generating a current yield of 1.6% based on the recent stock price. Income Statement “Our core profitability improved again this quarter reflecting the increased revenue growth with contributions from both the loan portfolio and noninterest income,” said Wysaske. “Core earnings (defined as earnings before taxes and provision for loan losses) increased $460,000 during the quarter compared to the preceding quarter.” Net interest income for the third fiscal quarter increased to $7.5 million compared to $7.2 million in the preceding quarter and $6.7 million in the third fiscal quarter a year ago. The third quarter net interest margin expanded five basis points to 3.69% compared to 3.64% in the preceding quarter and improved 11 basis points compared to the third quarter a year ago. “Our net interest margin improved during the quarter as we increased our loan-to-deposit ratio and deployed a portion of our cash balances into more productive loans and investment securities,” said Kevin Lycklama, executive vice president and chief financial officer. Non-interest income increased $201,000 during the quarter compared to linked quarter. The increase was primarily attributable to an increase of $172,000 in the collection of prepayment penalties on loan payoffs in the third quarter along with an increase in gain on sale of loans held for sale. In the first nine months of fiscal 2016, non-interest income increased to $7.2 million compared to $6.7 million for the same period in the prior year. Asset management fees increased to $830,000 during the third fiscal quarter compared to $718,000 in the third quarter a year ago. Riverview Asset Management and Trust Company’s assets under management were $394.6 million at December 31, 2015 compared to $376.7 million a year ago. Non-interest expense was $7.3 million in the third quarter, an increase of $65,000 compared to the preceding quarter and a decrease to $297,000 from a year ago. The year-over-year decrease was the result of a decrease in data processing expenses, state and local taxes and professional fees. Credit Quality “Maintaining high-level credit quality remains a top priority,” said Dan Cox, executive vice president and chief credit officer. “We have continued to reduce both our nonperforming and classified asset totals.” Total nonperforming assets (“NPA”) decreased to $4.3 million at December 31, 2015 compared to $4.7 million three months earlier. Nonperforming loans (“NPL”) were $3.9 million, or 0.65% of total loans, at December 31, 2015 compared to $3.8 million, or 0.63% of total loans, at September 30, 2015 and $7.7 million, or 1.33% of total loans, a year ago. Loans past due 30-89 days were 0.11% of total loans at December 31, 2015 compared to 0.14% at September 30, 2015. REO balances declined to $388,000 at December 31, 2015 compared to $909,000 three months earlier. Sales of REO properties totaled $460,000 during the quarter, with $61,000 in write-downs and no new additions. Classified assets decreased to $7.1 million at December 31, 2015 compared to $7.5 million at September 30, 2015. The classified asset to total capital ratio was 6.7% at December 31, 2015 compared to 7.2% three months earlier. During the past twelve months, Riverview has reduced its classified assets by $15.8 million, or 68.9%. Riverview recorded no provision for loan losses during the third fiscal quarter compared to a $300,000 recapture of loan losses during the preceding quarter. In the first nine months, the Company recorded an $800,000 recapture of loan losses compared to $1.1 million in the first nine months a year ago. The recapture of loan losses reflects the improvement in credit quality and the decline in loan charge-offs during the past few years. Net loan recoveries were $60,000 during the quarter compared to net loan recoveries of $76,000 in the preceding quarter. The allowance for loan losses at December 31, 2015 totaled $10.2 million, representing 1.67% of total loans and 258.1% of nonperforming loans. RVSB Reports Third Quarter Fiscal 2016 Profits January 28, 2016 Page 3 Capital Riverview continues to maintain capital levels well in excess of the regulatory requirements to be categorized as “well capitalized” with a total risk-based capital ratio of 16.08%, Tier 1 leverage ratio of 11.11% and tangible common equity to tangible assets of 9.30% at December 31, 2015. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles (“GAAP”), this press release contains certain non-GAAP financial measures. Riverview believes that certain non-GAAP financial measures provide investors with information useful in understanding the Company’s financial performance; however, readers of this report are urged to review these non-GAAP financial measures in conjunction with GAAP results as reported. Financial measures that exclude intangible assets are non-GAAP measures. To provide investors with a broader understanding of capital adequacy, Riverview provides non-GAAP financial measures for tangible common equity, along with the GAAP measure. Tangible common equity is calculated as shareholders’ equity less goodwill and other intangible assets. In addition, tangible assets are total assets less goodwill and other intangible assets. The following table provides a reconciliation of ending shareholders’ equity (GAAP) to ending tangible shareholders’ equity (non-GAAP), and ending total assets (GAAP) to ending tangible assets (non-GAAP). (Dollars in thousands) December 31, 2015 September 30, 2015 December 31, 2014 March 31, 2015 Shareholders' equity $ Goodwill Other intangible assets, net Tangible shareholders' equity $ Total assets $ Goodwill Other intangible assets, net Tangible assets $ About Riverview Riverview Bancorp, Inc. (www.riverviewbank.com) is headquartered in Vancouver, Washington – just north of Portland, Oregon on the I-5 corridor. With assets of $886 million, it is the parent company of the 92 year-old Riverview Community Bank, as well as Riverview Asset Management Corp. The Bank offers true community banking services, focusing on providing the highest quality service and financial products to commercial and retail customers. There are 17 branches, including twelve in the Portland-Vancouver area and three lending centers. “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: This press release contains forward-looking statements that are subject to risks and uncertainties, including, but not limited to: the Company’s ability to raise common capital; the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and changes in the Company’s allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; changes in general economic conditions, either nationally or in the Company’s market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, the Company’s net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in the Company’s market areas; secondary market conditions for loans and the Company’s ability to sell loans in the secondary market; results of examinations of us by the Office of Comptroller of the Currency or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase the Company’s reserve for loan losses, write-down assets, change Riverview Community Bank’s regulatory RVSB Reports Third Quarter Fiscal 2016 Profits January 28, 2016 Page 4 capital position or affect the Company’s ability to borrow funds or maintain or increase deposits, which could adversely affect its liquidity and earnings; legislative or regulatory changes that adversely affect the Company’s business including changes in regulatory policies and principles, or the interpretation of regulatory capital or other rules; the Company’s ability to attract and retain deposits; further increases in premiums for deposit insurance; the Company’s ability to control operating costs and expenses; the use of estimates in determining fair value of certain of the Company’s assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risks associated with the loans on the Company’s balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect the Company’s workforce and potential associated charges; computer systems on which the Company depends could fail or experience a security breach; the Company’s ability to retain key members of its senior management team; costs and effects of litigation, including settlements and judgments; the Company’s ability to successfully integrate any assets, liabilities, customers, systems, and management personnel it may in the future acquire into its operations and the Company’s ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; the Company’s ability to pay dividends on its common stock; and interest or principal payments on its junior subordinated debentures; adverse changes in the securities markets; inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; other economic, competitive, governmental, regulatory, and technological factors affecting the Company’s operations, pricing, products and services and the other risks described from time to time in our filings with the SEC. Such forward-looking statements may include projections. Any such projections were not prepared in accordance with published guidelines of the American Institute of Certified Public Accountants or the Securities Exchange Commission regarding projections and forecasts nor have such projections been audited, examined or otherwise reviewed by independent auditors of the Company. In addition, such projections are based upon many estimates and inherently subject to significant economic and competitive uncertainties and contingencies, many of which are beyond the control of management of the Company. Accordingly, actual results may be materially higher or lower than those projected. The inclusion of such projections herein should not be regarded as a representation by the Company that the projections will prove to be correct. The Company cautions readers not to place undue reliance on any forward-looking statements. Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to the Company. The Company does not undertake and specifically disclaims any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for fiscal 2016 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of, us, and could negatively affect the Company’s operating and stock price performance. RVSB Reports Third Quarter Fiscal 2016 Profits January 28, 2016 Page 5 RIVERVIEW BANCORP, INC. AND SUBSIDIARY Consolidated Balance Sheets (In thousands, except share data)(Unaudited) December 31, 2015 September 30, 2015 December 31, 2014 March 31, 2015 ASSETS Cash (including interest-earning accounts of $16,461, $55,094, $5,872 $ and $45,490) Certificate of deposits held for investment Loans held for sale Investment securities: Available for sale, at estimated fair value Held to maturity, at amortized 77 80 88 86 Loans receivable (net of allowance for loan losses of $10,173, $10,113 $11,701, and $10,762) Real estate owned Prepaid expenses and other assets Accrued interest receivable Federal Home Loan Bank stock, at cost Premises and equipment, net Deferred income taxes, net Mortgage servicing rights, net Goodwill Bank owned life insurance TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES: Deposits $ Accrued expenses and other liabilities Advance payments by borrowers for taxes and insurance Federal Home Loan Bank advances - - - Junior subordinated debentures Capital lease obligations Total liabilities EQUITY: Shareholders' equity Serial preferred stock, $.01 par value; 250,000 authorized, issued and outstanding, none - Common stock, $.01 par value; 50,000,000 authorized, December 31, 2015 - 22,507,890 issued and outstanding; September 30, 2015 - 22,507,890 issued and outstanding; December 31, 2014 - 22,471,890 issued and outstanding; March 31, 2015 – 22,489,890 issued and outstanding; Additional paid-in capital Retained earnings Unearned shares issued to employee stock ownership plan ) Accumulated other comprehensive income (loss) ) Total shareholders’ equity Noncontrolling interest - Total equity TOTAL LIABILITIES AND EQUITY $ RVSB Reports Third Quarter Fiscal 2016 Profits January 28, 2016 Page 6 RIVERVIEW BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income Three Months Ended Nine Months Ended (In thousands, except share data)(Unaudited) Dec. 31, 2015 Sept. 30, 2015 Dec. 31, 2014 Dec. 31, 2015 Dec. 31, 2014 INTEREST INCOME: Interest and fees on loans receivable $ Interest on investment securities Other interest and dividends Total interest and dividend income INTEREST EXPENSE: Interest on deposits Interest on borrowings Total interest expense Net interest income Recapture of loan losses - ) Net interest income after recapture of loan losses NON-INTEREST INCOME: Fees and service charges Asset management fees Net gain on sale of loans held for sale 79 Bank owned life insurance Other, net ) 14 ) Total non-interest income NON-INTEREST EXPENSE: Salaries and employee benefits Occupancy and depreciation Data processing Advertising and marketing expense FDIC insurance premium State and local taxes Telecommunications 71 74 73 Professional fees Real estate owned expenses 65 99 Other Total non-interest expense INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ Earnings per common share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted RVSB Reports Third Quarter Fiscal 2016 Profits January 28, 2016 Page 7 (Dollars in thousands) At or for the three months ended At or for the nine months ended Dec. 31, 2015 Sept. 30, 2015 Dec. 31, 2014 Dec. 31, 2015 Dec. 31, 2014 AVERAGE BALANCES Average interest–earning assets $ Average interest-bearing liabilities Net average earning assets Average loans Average deposits Average equity Average tangible equity ASSET QUALITY Dec. 31, 2015 Sept. 30, 2015 Dec. 31, 2014 Non-performing loans $ $ $ Non-performing loans to total loans % % % Real estate/repossessed assets owned $ $ $ Non-performing assets $ $ $ Non-performing assets to total assets % % % Net recoveries in the quarter $ ) $ ) $ ) Net recoveries in the quarter/average net loans )% )% )% Allowance for loan losses $ $ $ Average interest-earning assets to average interest-bearing liabilities % % % Allowance for loan losses to non-performing loans % % % Allowance for loan losses to total loans % % % Shareholders’ equity to assets % % % CAPITAL RATIOS Total capital (to risk weighted assets) % % % Tier 1 capital (to risk weighted assets) % % % Common equity tier 1 (to risk weighted assets) % % N/A Tier 1 capital (to leverage assets) % % % Tangible common equity (to tangible assets) % % % DEPOSIT MIX Dec. 31, 2015 Sept. 30, 2015 Dec. 31, 2014 March 31, 2015 Interest checking $ Regular savings Money market deposit accounts Non-interest checking Certificates of deposit Total deposits $ RVSB Reports Third Quarter Fiscal 2016 Profits January 28, 2016 Page 8 COMPOSITION OF COMMERCIAL AND CONSTRUCTIONLOANS Other Commercial Real Estate Real Estate & Construction Commercial Mortgage Construction Total December 31, 2015 (Dollars in thousands) Commercial $ $
